954 F.2d 732
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Edward B. BLOCK, Plaintiff-Appellant,v.The UNITED STATES, Defendant/Cross-Appellant.
Nos. 91-5149, 91-5151.
United States Court of Appeals, Federal Circuit.
Dec. 18, 1991.

ClCt
DISMISSED.
ON MOTION
FRIEDMAN, Senior Circuit Judge.

ORDER

1
The United States moves to dismiss the appeal of Edward B. Block as premature.


2
It appears that Block appealed from a partial judgment of the Claims Court.   The appealed order dismissed most of Block's "suggestions," but retained one for a determination of quantum.   On October 25, 1991, the Claims Court entered judgment on the remaining suggestion.   To date, Block has not filed a notice of appeal with the Claims Court from the final judgment.*


3
Accordingly,

IT IS ORDERED THAT:

4
The United States' motion to dismiss this appeal is granted.   Block may, of course, file a new notice of appeal before December 24, 1991 if he wishes review of this matter.



*
 The due date for the Claims Court to receive a notice of appeal is December 24, 1991.   Accordingly, if Block wishes to seek review of the dismissal of his "suggestions," then he must promptly file a notice of appeal